Citation Nr: 0905876	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-14 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial compensable rating for 
residuals of a right shoulder injury.

5.  Entitlement to an initial compensable rating for a right 
ear hearing loss.

6.  Entitlement to an initial compensable rating for allergic 
rhinitis with a history of sinusitis.

7.  Entitlement to an initial compensable rating for 
hemorrhoids, status post hemorrhoidectomy.

8.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease with a hiatal hernia.

9.  Entitlement to an initial compensable rating for migraine 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
January 2005.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by the RO. 

In January 2009, the veteran had a video conference with the 
Veterans Law Judge whose signature appears at the end of this 
decision.

The issues of entitlement to service connection for a right 
knee disorder, a left ear hearing loss, and hypertension; as 
well as issues of entitlement to initial compensable ratings 
for allergic rhinitis with a history of sinusitis and for 
migraine headaches are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On January 6, 2009, prior to the promulgation of a 
decision in the appeal, the veteran notified the Board that 
he wished to withdraw his appeal with respect to the issues 
of entitlement to compensable evaluations for a right 
shoulder disorder, a right ear hearing loss, and for 
hemorrhoids, status post hemorrhoidectomy.

2.  Since January 31, 2005, the veteran's gastroesophageal 
reflux disease with a hiatal hernia has been manifested 
primarily by recurrent epigastric distress with pyrosis and 
complaints of dysphagia and regurgitation.  Disability 
manifested by a considerable impairment of health is not 
shown.


CONCLUSIONS OF LAW

1.  With respect to the issues of entitlement to initial 
compensable rating for residuals of a right shoulder injury, 
a right ear hearing loss, and for hemorrhoids, status post 
hemorrhoidectomy, the criteria for withdrawal of a 
Substantive Appeal by the veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for an initial 10 percent rating for 
gastroesophageal reflux disease with a hiatal hernia have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, 
Diagnostic Code 7346 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Increased Initial Ratings for a Right Shoulder 
Disability, 
a Right Ear Hearing Loss, and for Hemorrhoids

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2008).  

At his January 6, 2009 video conference with the undersigned 
Veterans Law Judge, the veteran withdrew his appeals with 
respect to the issues of entitlement to initial compensable 
ratings for residuals of a right shoulder injury, a right ear 
hearing loss, and for hemorrhoids.  Therefore, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review those issues, and they are dismissed. 

VA's Duty to Notify and Assist

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  38 C.F.R. § 3.159(c).

Analysis

The veteran argues that a noncompensable rating does not 
adequately reflect the level of impairment caused by his 
gastroesophageal reflux disease with a hiatal hernia.  
Therefore, he maintains that an increased rating is 
warranted.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence supports a 10 
percent schedular rating for that disorder.  To that extent, 
the appeal is granted.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008). 

Gastroesophageal reflux disease with a hiatal hernia is rated 
in accordance with 38 C.F.R. § 4.114, Diagnostic Code 7346.  
A 30 percent rating is warranted when that disease is 
manifested by persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain, which is productive of 
considerable impairment of health. A 10 percent rating is 
warranted for two or more of the symptoms for the 30 percent 
evaluation of less severity. 

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). However, a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007). Cf. 
Fenderson v. West, 12 Vet. App. 119 (1999) (When service 
connection is granted and an initial rating award is at issue 
(as in this case), separate ratings can be assigned for 
separate periods from the time service connection became 
effective.). Hence, the following analysis is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods. 

In this case, the competent evidence of record, such as June 
and October 2004 service treatment records, VA examination 
reports from October 2004 and February 2007, and private 
studies conducted in 2007 by Dunn Gastroenterology shows that 
his gastroesophageal reflux disease with a hiatal hernia is 
manifested primarily by recurrent epigastric distress with 
pyrosis and complaints of regurgitation and dysphagia.  Such 
manifestations more nearly reflect the criteria for a 10 
percent schedular rating under Diagnostic Code 7346; and to 
that extent, the appeal is granted.  Because the veteran's 
manifestations have been generally consistent since service 
connection became effective February 1, 2005, there is no 
basis to apply the principle of staged ratings.

In arriving at this decision, the Board considered the 
possibility of assigning a still higher schedular evaluation. 
However, the preponderance of the evidence shows that the 
veteran's manifestations are generally controlled by 
medication.  Moreover, such evidence is negative for 
associated substernal arm or shoulder pain or findings of 
considerable impairment of health.  Indeed, there is no 
evidence that the veteran is malnourished or that he has a 
history of chronic vomiting, diarrhea, melena, or anemia.  
Therefore, a 10 percent rating, and no more, is assigned for 
the veteran's gastroesophageal reflux disease with a hiatal 
hernia. 




ORDER

The issues of entitlement to initial compensable ratings for 
residuals of a right shoulder injury, a right ear hearing 
loss, and for hemorrhoids are dismissed for lack of 
jurisdiction.

Entitlement to an initial 10 percent rating for 
gastroesophageal reflux disease with a hiatal hernia is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The veteran seeks entitlement to service connection for a 
right knee disability, a left ear hearing loss, and for 
hypertension; as well as entitlement to initial compensable 
ratings for allergic rhinitis with a history of sinusitis and 
for migraine headaches.  However, after reviewing the record, 
the Board finds that there is outstanding evidence which 
could potentially support the veteran's appeal. Accordingly, 
that evidence must be obtained and associated with the claims 
folder.

Among other things, the veteran was treated in service for 
complaints of right knee pain and hearing loss disability.  
On occasion, elevated blood pressure readings were also 
noted. During treatment in April 2004, the veteran was found 
to have a mild high frequency sensorineural hearing loss in 
his left ear; and in June 2004, the health care provider 
stated that the veteran had probable hypertension.  Although 
the service medical records show that the veteran had a 
service retirement examination in October 2004, the report of 
that examination has not been associated with the claims 
folder. 

In October 2004 and February 2007, the veteran underwent 
several VA examinations.  To date, however, he has not been 
examined to determine, specifically, whether or not he 
currently has hypertension, and if so whether the disorder is 
related to service. 

With respect to his claim for an increased rating for 
migraine headaches, the Board notes that during his February 
2007 VA examination, the veteran denied missing any work due 
to migraine headaches.  However, during his January 2009 
video conference, the veteran testified that he was employed 
as a motorcycle mechanic and that his headaches caused him to 
miss work an average of at least two days per month.  
Unfortunately, records from the veteran's employer have not 
been requested to corroborate this claimed degree of 
impairment.

In February 2008, the veteran underwent surgery to correct a 
deviated septum and hypertrophy of the turbinates. Since that 
surgery, the veteran has not been examined by VA to determine 
the nature and extent of his allergic rhinitis with a history 
of sinusitis.  

In light of the foregoing, the case is REMANDED for the 
following actions:

1.  Request the report of the veteran's 
service retirement examination for 
association with the claims folder.  If 
that report is unavailable, that fact 
should be so noted in writing.  Efforts 
to obtain this record must continue until 
it is determined that it does not exist 
or that further attempts to obtain it 
would be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom it is sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.  Request that the veteran provide a 
history of his employment since service, 
including, but not limited to, the name 
and address of each employer, as well as 
the dates of each period of employment.  
For any period that the veteran was self-
employed, he should provide the name and 
addresses of people who hired him, 
including, but not limited to, clients 
and any contractors or sub-contractors 
for whom he worked.  The dates of each 
period of self-employment should be 
provided.  A failure to respond or a 
negative reply to any request must be 
noted in writing and associated with the 
claims folder. 

3.  Thereafter, the AMC/RO is to contact 
each identified employer/former employer 
and request copies of the veteran's 
employment records, including, but not 
limited to, employment applications, 
medical records, reports of any pre-
employment physical examinations; 
attendance records, the reasons for any 
sick leave; reports of duty limitations 
or job changes and the reasons for such 
limitations or changes; reports of 
workman's compensation claims or claims 
for other disability benefits; reports of 
vocational rehabilitation or job 
retraining; counseling statements; 
customer/client letters; and reports of 
termination.  In particular, the AMC/RO 
is to request the veteran's records from 
the business where he is employed as a 
motorcycle mechanic.

If the employer/former employers do not 
have such documents, request that the 
employer/former employers provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns.  Request the veteran to provide 
any employment records in his possession 
which address the foregoing concerns.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  
Efforts to obtain records of the 
veteran's employment with any Federal 
agency must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).  If records of the 
veteran's employment with a private 
employer are unavailable, notify the 
veteran of that fact in accordance with 
the provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

4.  When all of the foregoing actions 
have been completed, schedule the veteran 
for a cardiovascular examination to 
determine the nature and etiology of any 
diagnosed hypertension.  All indicated 
tests and studies must be performed.  The 
claims folder, and a copy of this remand, 
must be made available to the examiner 
for review in conjunction with the 
examination.  If hypertension is 
diagnosed, the examiner must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that the 
disorder is related to service.  The 
rationale for all opinions must be set 
forth. 

5.  The veteran should also be scheduled 
for an otolaryngological examination to 
determine the nature and etiology of his 
allergic rhinitis with a history of 
sinusitis.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder, and a copy 
of this remand, must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
identify the manifestations associated 
with any rhinitis, including whether or 
not the veteran has associated polyps.  
If polyps are not present, the examiner 
must state whether the veteran has 
greater than 50-percent obstruction of 
his nasal passage on both sides or 
complete obstruction on one side.  The 
examiner must further state whether the 
veteran has sinusitis detected by x-ray 
only or whether he has associated 
incapacitating episodes or non-
incapacitating episodes of sinusitis.  An 
incapacitating episode of sinusitis means 
one that requires bed rest and treatment 
by a physician.  If the veteran has 
incapacitating episodes of sinusitis, the 
examiner must state the number of 
episodes per year and whether they 
require antibiotic treatment.  The 
examiner must state whether the veteran 
has had radical surgery for allergic 
rhinitis with history of sinusitis and, 
if so, whether there is chronic 
osteomyelitis, or; near constant 
sinusitis characterized by headaches, 
pain and tenderness of affected sinus, 
and purulent discharge or crusting after 
repeated surgeries.  Finally, the 
examiner must address the nature of any 
headache complaints, and specifically 
address the frequency of any migraine 
headaches.  If the appellant's headaches 
are sinus headaches and not migraine 
headaches, that fact should be noted and 
an explanation provided.

6.  When the foregoing actions have been 
completed, undertake any other indicated 
development, and then readjudicate the 
remaining issues.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. While no action is 
required of the veteran unless he is so notified, the Board 
notes that he has the right to submit any additional evidence 
and/or argument on the matters which have been remanded to 
the RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999). 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


